Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on 3/29/15. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there 
Specification
1.	The amendment filed 7/13/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Newly added drawing Fig. 4 showing an specific type of air conditioner and specific location of ID marked on the side and stored inside the air conditioner.
“The products are classified by different rooms (or positions) where the products are located and different types aneach of the products is controlled by way of a combination of a room where the product is located, a category the product belongs to, and a product name of the product” (paragraph 13). 
“Each of the products is managed and controlled by way of a combination of a room where the product is located, a category the product belongs to, and a product name of the product” (paragraph 29).  
“Each of the products is managed and controlled by way of a combination of a room where the product is located, a category the product belongs to, and a product name of the product” (paragraph 41).  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 13 have been amended to recite that the central controller is provided within the smart home.  Claim 8 has been amended to recite that the smart home product is provided within the smart home.  The original disclosure at best teaches “13. A smart home system, wherein the complete system comprises the central controller of claim 1, the smart home product of claim 8 and various other home products, including smart, non-smart products, and outdoor products, such as automobiles, garden products, etc.;” (original claim 13), and “As shown in FIG. 3, the system is composed of a housekeeper, servant/servant girl and all home products (including various physical smart and non-smart products, outdoor products, such as vehicle and garden products, non-physical products, such as family accounts and health .  

3.	Claim 1-7, 13-15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 13 have been amended to recite that the central controller is configured to: save product names of the independent products, categories of the independent products, and names of room where the independent products are installed, and control, based on service requests of users, each of the multiple independent products.  
The instant disclosure at best teaches, “The housekeeper will automatically save the products and ID into the system database and tell to manually enter the name of room or position where products are installed. If there are two or more identical products in a room or position, the housekeeper will automatically number the product, and then 
The instant disclosure at best teaches, “The housekeeper receives the service request from servant/servant girl and local or remote terminal and returns the processing results.” (paragraph 28).  The original disclosure is completely silent in teaching the central controller is configured to: … control, based on service requests of users, each of the multiple independent products. 
The instant disclosure at best teaches, “They are managed and controlled in the way of room+category+product or category+room+product” (paragraph 41).  The original disclosure is completely silent in teaching that the central controller is configured to: …control, based on service requests of users, each of the multiple independent products
Disclosure in an application that merely renders the later-claimed invention obvious is not sufficient to meet the written description requirements of 35 U.S.C 112, first paragraph.  Lockwood, v. American Airlines, Inc.  41 U.S.P.Q.2d. 1961, 1966 (Fed. Cir. 1997).  

4.	Claim 8-12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) Claim 8 has been amended to recite the smart home product is configured to communicate with a central controller for the smart home and to implement human- machine interaction with users of the smart home, and to transmit service requests to the central controller, wherein the service requests comprise at least one of product names of independent products in the smart home, categories of the independent products, and names of room where the independent products are installed, and the central controller controls the independent products inSerial No.: 15 719,845 Reply to Office action of March 13, 2020 accordance with the service requests.
The instant disclosure at best teaches, “The housekeeper receives the service request from servant/servant girl and local or remote terminal and returns the processing results” (paragraph 28).  The original disclosure is completely silent in teaching the smart home product is configured to communicate with a central controller for the smart home and to implement human- machine interaction with users of the smart home, and to transmit service requests to the central controller, wherein the service requests comprise at least one of product names of independent products in the smart home, categories of the independent products, and names of room where the independent products are installed.  
The instant disclosure at best teaches, “The housekeeper receives the service request from servant/servant girl and local or remote terminal and returns the processing results.” (paragraph 28).  The original disclosure is completely silent in 
Disclosure in an application that merely renders the later-claimed invention obvious is not sufficient to meet the written description requirements of 35 U.S.C 112, first paragraph.  Lockwood, v. American Airlines, Inc.  41 U.S.P.Q.2d. 1961, 1966 (Fed. Cir. 1997).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Referring to claim 8, the indefinite claim language is “the central controller controls the independent products in accordance with the service requests”.  This limitation is unclear because this limitation merely states a function without providing any indication about how the function is performed by the smart home product.  The recited functions do not follow from the structure recited in the claim, i.e., the smart home product configured to, so it is unclear whether the function requires some other structure or is simply a result of operating the smart home product in a certain manner.
Prior Art Rejections

“II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claim(s) 8, 10-12, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2016/0249286 to Chen.
	The examiner respectfully notes claim 7, which states the central controller further comprises additional elements in separate form without physical connection.  
Chen teaches the following: 
8. A smart home product for usage within a smart home, comprising a processing unit, a storage unit, a communication unit, an audio unit and a power supply unit, wherein the storage unit, the communication unit, the audio unit and the power supply 
the smart home product is provided within the smart home and the smart home product is configured to communicate with a central controller for the smart home and to implement human- machine interaction with users of the smart home, and to transmit service requests to the central controller, wherein the service requests comprise at least one of product names of independent products in the smart home, categories of the independent products, and names of room where the independent products are installed (Fig. 1, paragraphs 34-48, claims 1-22), and the central controller controls the independent products in accordance with the service requests. 
Referring to claim 8 and the limitation " the central controller controls the independent products in accordance with the service requests ", the products and central controller are not recited as being included in the smart home product, therefore the manner of operating the smart home product with the products and central controller does not differentiate the claimed smart home product from the prior art.  
See MPEP 2114, the manner of operating the smart home product, does not differentiate the smart home product from the prior art; 
“II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing 
10. The smart home product according to claim 8, further comprising a sensor unit, wherein the sensor unit comprises one or more of sensors for PIR, temperature, humidity, CO.sub.2, light, etc (Fig. 1, paragraph 35). 
11. The smart home product according to claim 8, further comprising a radio antenna (paragraph 35, Wifi is radio communication, therefore every smart device of Fig. 1 has radio antenna for Wifi reception). 
12. The smart home product according to claim 8, further comprising a display unit (Fig. 1, element 221).

7.	Claim(s) 1-5, 8, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0245752 to Borrett.
	The examiner respectfully notes claim 7, which states the central controller is open to further comprise additional elements in separate form without physical connection.  
Borrett teaches the following: 
1. A central controller for usage within a smart home (claims 20, 32-34, central node; Fig. 2, 4, paragraphs 78-92, central node) for smart home (paragraph 78-79, “user premises”, “residences or workplaces”), comprising a processing unit (Fig. 4, paragraph 82, processor 404), a storage unit (Fig. 4, paragraph 82, database 406), a communication unit (Fig. 4, paragraph 82, communications interface 408) and a power 
the central controller is an artificial intelligence server; the central controller is configured to: play a role of overall coordination to control a system comprising multiple independent products provided within the smart home, wherein the multiple independent products comprise physical smart products and physical non-smart products; the central controller is provided within the smart home, and the central controller is configured to: save product names of the independent products, categories of the independent products, and names of room where the independent products are installed, and control, based on service requests of users, each of the multiple independent products by a combination of a room where the product is located, a category the product belongs to, and a product name of the product (Fig. 5, 7, paragraphs 83, 86; claims 20, 32-34, central node; Fig. 2, 4, paragraphs 78-92, central node; claim 12, “12. A method according to claim 1, in which the profile information comprises information relating to the device type of at least some of said electric devices, and said selection of a plurality of groups is performed on the basis of the device type information.”; claim 15, “15. A method according to claim 1, in which the profile information comprises location indicators indicating a location of a given electrical device, and method comprises: identifying a given area in which electrical energy consumption is to be controlled, the given area being an area of said geographical area supplied by the electricity distribution network; and selecting, based on said location 
8. A smart home product for usage within a smart home (claims 16-34, control node, Fig. 2, 6, paragraph 78, 85-145), comprising a processing unit (paragraph 85, Fig. 6, processor 640), a storage unit (paragraph 85, Fig. 6, database 406), a communication unit (paragraph 85, Fig. 6, interface 408), an audio unit (see instant claim 6, audio unit is by definition of a dependent claim broader than the limitations required by claim 6; paragraph 87, “these instructions via a fixed or wireless communications means, such as ADSL, GSM, and/or 3G”, e.g., GSM or 3G are mobile telecommunications technology, telecommunications by definition including voice transmission, and therefore reads on audio unit) and a power supply unit (paragraph 82-84, 136), wherein all other units are connected with the processing unit (Fig. 6, paragraphs 85-87), and the communication unit comprises WiFi; wherein
the smart home product is provided within the smart home and the smart home product is configured to communicate with a central controller for the smart home and to implement human- machine interaction with users of the smart home, and to transmit service requests to the central controller, wherein the service requests comprise at least one of product names of independent products in the smart home, categories of the independent products, and names of room where the independent products are installed, and the central controller controls the independent products in accordance 
Referring to claim 8 and the limitation " and the central controller controls the independent products in accordance with the service requests ", the products and central controller are not recited as being included in the smart home product, therefore the manner of operating the smart home product with the products and central controller does not differentiate the claimed smart home product from the prior art.  
See MPEP 2114, the manner of operating the smart home product, does not differentiate the smart home product from the prior art; 
“II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing 
13. (Currently Amended) A smart home system for usage within a smart home, comprising: 
a central controller provided within the smart home (Applicant argues Borrett fails to teach a central controller for usage within a smart home, which is provided within the smart home, and is configured to control independent products provided within the smart home.  The examiner respectfully disagrees.  The examiner respectfully notes original claim 7, which states the central controller further comprises additional elements in separate form without physical connection.  Borrett teaches smart control of electric devices of particular business premises of house and building management system (paragraph 78-81, 94, 123-132; claim 23-25), and therefore teaches smart home.  Borrett teaches the term electric device can be interpreted as a collection of appliances or devices, such as a particular business premise or house, and the control unit can be integral to the electric device (paragraphs 79, 81), and therefore reads on a central controller for usage within a smart home, which is provided within the smart home, and is configured to control independent products provided within the smart home.); and multiple independent products provided within the smart home, comprising physical smart products and physical non-smart products, 
wherein: the central controller plays a role of overall coordination to control the smart home system; the central controller is configured to: save product names of the independent products, categories of the independent products, and names of room 
Applicant argues Borrett fails to teach a central controller for usage within a smart home, which is provided within the smart home, and is configured to control independent products provided within the smart home.  The examiner respectfully disagrees.  The examiner respectfully notes original claim 7, which states the central controller further comprises additional elements in separate form without physical connection.  Borrett teaches smart control of electric devices of particular business premises of house and building management system (paragraph 78-81, 94, 123-132; claim 23-25), and therefore teaches smart home.  Borrett teaches the term electric device can be interpreted as a collection of appliances or devices, such as a particular business premise or house, and the control unit can be integral to the electric device (paragraphs 79, 81), and therefore reads on a central controller for usage within a smart home, which is provided within the smart home, and is configured to control independent products provided within the smart home. 
Applicant agues Borrett fails to teach control products by a combination of a room where the product is located, a category the product belongs to, and a product name of the product.  The examiner respectfully disagrees.  Borrett teaches profile 

Applicant argues Borrett fails to teach using a combination of a room where the product is located, a category the product belongs to, and a product name of the product.  The examiner respectfully disagrees.  Borrett teaches profile information comprises information relating to the device type of at least some of said electric devices, and said selection of a plurality of groups is performed on the basis of the device type information, and the profile information comprises location indicators indicating a location of a given electrical device, and method comprises: identifying a given area in which electrical energy consumption is to be controlled, the given area being an area of said geographical area supplied by the electricity distribution network; 
14. (Currently Amended) The smart home system according to claim 13, wherein the central controller is a core of the system with artificial intelligence, and contacts with local or remote terminals and the cloud; the central controller serves as a monitor or/and server with respect to various home products, and collects or receives information and controls operations of the various home products; and the central controller serves as an artificial intelligence server, with respect to the smart home product and the local or 
15. (Currently Amended) The smart home system according to claim 13, wherein
2. The central controller for smart home according to claim 1, wherein the communication unit further comprises one or more of short-distance communication modules (paragraph 138, PLC; paragraph 84, fixed). 

4. The central controller for smart home according to claim 1, wherein the communication unit further comprises one or more of long-distance communication modules such as 4G (paragraph 84, “ADSL, GSM, and/or 3G”). 
5. The central controller for smart home according to claim 1, the central controller further comprising a network interface, USB, HDMI, VGA and cable TV interfaces (paragraph 84, 136-138). 
10. The smart home product according to claim 8, further comprising a sensor unit, wherein the sensor unit comprises one or more of sensors for PIR, temperature, humidity, CO.sub.2, light, etc (paragraph 81, 89). 
11. The smart home product according to claim 8, further comprising a radio antenna (paragraph 84). 
12. The smart home product according to claim 8, further comprising a display unit (paragraph 137).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Borrett as applied to claims above, and further in view of U.S. Pub. No. 2014/0128032 to Muthukumar.
	Borrett teaches the following: 


	Borrett fails to teach 
6. The central controller for smart home according to claim 1, the central controller further comprising an audio unit; wherein the audio unit comprises a speaker, a microphone, an output terminal and interfaces. 
7. the display screen is a touch screen. 
9. The smart home product according to claim 8, further comprising a video unit, wherein the video unit has functions of cradle head and night vision. 

	Muthukumar teaches the following: 
6. a central controller for smart home according to claim 1, the central controller further comprising an audio unit; wherein the audio unit comprises a speaker, a microphone, an output terminal and interfaces (claims 2-15, paragraph 34, 35, 37, 42, 47, MIC and speaker). 
7. The central controller for smart home according to claim 1, the central controller further comprising a display unit, wherein a display screen of the display unit is a touch screen (claim 2, 15, paragraph 11, 37, 45-47, touch screen). 

Borrettand Muthukumar are analogous art because they are from the same field of endeavor or similar problem solving area, device management.  
Since Muthukumar teaches mobile communication and particularly to smart optimising system for wireless mobile device works, that enables smart optimising system for wireless mobile device works based on sensing environment, sensor system parameters, signal quality parameters, operating modes and usage scenarios, including trigger signaling based on direct & video call modes, speaker mode, hands free or headset modes, key pad & touch screen detection(paragraph 1, 11), it would have been obvious to one of ordinary skill in the art to apply the technique of mobile communication and particularly to smart optimising system for wireless mobile device worksas taught by Muthukumar to improve the device management of Borrettfor the predictable results of enablingsmart optimising system for wireless mobile device works based on sensing environment, sensor system parameters, signal quality parameters, operating modes and usage scenarios, including trigger signaling based on direct & video call modes, speaker mode, hands free or headset modes, key pad & touch screen detection (paragraph 1, 11).  
Response to Arguments
9.	Applicant's arguments filed 7/13/20 have been fully considered but they are not persuasive.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Borrett fails to teach a central controller for usage within a smart home, which is provided within the smart home, and is configured to control independent products provided within the smart home.  The examiner respectfully disagrees.  The examiner respectfully notes original claim 7, which states the central controller further comprises additional elements in separate form without physical connection.  Borrett teaches smart control of electric devices of particular business premises of house and building management system (paragraph 78-81, 94, 123-132; claim 23-25), and therefore teaches smart home.  Borrett teaches the term electric device can be interpreted as a collection of appliances or devices, such as a particular business premise or house, and the control unit can be integral to the electric device (paragraphs 79, 81), and therefore reads on a central controller for usage within a smart home, which is provided within the smart home, and is configured to control independent products provided within the smart home. 

Applicant argues Borrett fails to teach the central controller is configured to: control, based on service requests of users, each of the multiple independent products. The examiner respectfully disagrees.  The examiner respectfully submits that service requests and users are broad in view of the instant disclosure and the knowledge of one of ordinary skill in the art.  Borrett teaches EMS rules may relate to a device availability defined by the user in addition to the availability defined in the user database which are used to control the products (paragraph 95, “At step 804, the control node 202 selects a plurality of groups of electric devices 208 based on the identified area and time period. The electric devices 208 are selected based on the location indicators stored in the device database 606, so that only electric devices located in the identified area are selected. The control node 202 may also use information about user defined availability and/or energy recovery properties stored in the device database 606 to allocate groups. In some embodiments, the statistical information from previous time periods is used by the control node 202 to determine the availability of a given electric device 208. At step 806, the control node 202 divides the time period into a plurality of time intervals. At step 808, the control node associates each of the selected groups with one or more time intervals, with different time intervals being associated with different groups. The time interval associated with a given group is the time interval, of the time period, during which electrical energy consumption/provision is to be controlled for that group”; paragraphs 78, 82-86, 89-90, 94-95, 104, 105, 110, 119, 124, 130-139, “The EMS rules 
Applicant argues Borrett fails to teach using a combination of a room where the product is located, a category the product belongs to, and a product name of the product.  The examiner respectfully disagrees.  Borrett teaches profile information comprises information relating to the device type of at least some of said electric devices, and said selection of a plurality of groups is performed on the basis of the device type information, and the profile information comprises location indicators 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2115